        Case 1:20-cv-00966-EGS Document 16-1 Filed 12/01/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
 STEFANIA MAURIZI,                                    )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )        Civil Action No. 20-0966 (EGS)
                                                      )
 U.S. DEPARTMENT OF STATE,                            )
                                                      )
                Defendant.                            )
                                                      )

                                     [PROPOSED] ORDER

       Upon consideration of the parties’ joint status report, it is hereby

       ORDERED that the parties shall file another status report by January 7, 2021, describing

their progress and alerting the Court to any issue requiring judicial intervention.




                                                          UNITED STATES DISTRICT JUDGE




                                                  1
